Exhibit 10.1
 
First Amendment To Amended and Restated Revolving
Credit and Term Loan Agreement


This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”) is entered into as of January 30, 2009, by and
among:  Centerline Holding Company and Centerline Capital Group Inc.
(collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule
1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); and,
pursuant to Section 23.1 of the Loan Agreement (as defined below), those Lenders
constituting the Required Lenders, each as set forth on a counterpart signature
page hereto, substantially in the form of Schedule 2 hereto (the “Required
Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Amendment:
 
A.           The parties hereto, among others, have entered into that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
December 19, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the same meanings herein as ascribed to them
in the Loan Agreement;
 
B.           The Borrowers have notified the Administrative Agent that (i)
Centerline Investor LP intends to sell certain LIHTC Investments to an investor
generating proceeds in excess of $4,658,740, but that some or all of such sales
will not close as originally planned prior to January 30, 2009 as contemplated
by Section 10.5.2 of the Loan Agreement, (ii) the existing LIHTC Investments may
not generate $29,658,740 in proceeds as originally projected, and (iii)
Centerline Investor LP intends to make new LIHTC Investments totaling
[$1,433,660] on or before January 30, 2009;
 
C.           As a result of these developments, the Borrowers, the Guarantors,
the Administrative Agent and the Required Lenders agree that Section 10.5.2 of
the Loan Agreement should be amended on the terms and conditions set forth in
this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.      Amendments
 
(a)           Amendment to Section 1.1.2.  Section 1.1.2 of the Loan Agreement
is hereby amended by inserting the following definition in the proper
alphabetical sequence:
 
“’LIHTC Advanced Amount’ means the total amount borrowed hereunder with respect
to a particular LIHTC Investment.”
 
 

--------------------------------------------------------------------------------


 
(b)           Amendment to Section 10.5.2.  Section 10.5.2 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
 
“10.5.2        Further Exception to Limitations on LIHTC
Investments.  Notwithstanding any other provision of this Credit Agreement, the
parties hereto (a) acknowledge that (1) as of the Closing Date the aggregate
amount invested by Centerline Investor LP in LIHTC Investments as set forth on
Schedule 8.23 and the project known as San Remo Hesperia II is $29,658,740.00
(such investments collectively referred to as the “Outstanding LIHTC
Investments”), and (2) notwithstanding Section 10.19 hereof, on or prior to
January 30, 2009, the Borrowers may cause Centerline Investor LP to make
additional LIHTC Investments from available cash in an amount not greater than
$1,433,660.00 in the projects known as Desert Palms and Mountain View
(collectively, the “V Deals”); (b) agree that any proceeds from the sale of any
portion of the V Deals up to the LIHTC Advanced Amounts with respect to the V
Deals shall be applied to reduce the outstanding principal balance of the
Revolving Portion in order to create additional availability under the Revolving
Portion, and any such proceeds in excess of the LIHTC Advanced Amounts with
respect to the V Deals may be used by CHC or its Subsidiaries for Working
Capital Purposes; (c) agree that from the Closing Date through the close of
business on June 30, 2009, the proceeds from the sale of each Outstanding LIHTC
Investment, (i) up to the LIHTC Advanced Amount with respect to such Outstanding
LIHTC Investment, and in the aggregate with respect to all of the Outstanding
LIHTC Investments not more than $25,000,000, shall be applied to reduce the
outstanding principal balance of the Revolving Portion in order to create
additional availability under the Revolving Portion, and (ii) to the extent such
proceeds with respect to such Outstanding LIHTC Investment exceed the LIHTC
Advanced Amount with respect to such Outstanding LIHTC Investment, or such
aggregate proceeds with respect to all Outstanding LIHTC Investments exceed
$25,000,000, any such excess proceeds may be used by Centerline Investor LP in
order to make additional LIHTC Investments or by CHC or its Subsidiaries for
Working Capital Purposes; (d) agree that after the close of business on June 30,
2009, (i) proceeds from any sale of any portion of the Outstanding LIHTC
Investments, but not in excess of the LIHTC Advanced Amount with respect to any
individual Outstanding LIHTC Investment, of up to an amount equal to
$25,000,000.00 minus proceeds previously applied to reduce the outstanding
principal balance of the Revolving Portion pursuant to subsection (c) (the “Post
June 30 Limit”) shall be applied to reduce the outstanding principal balance of
the Revolving Portion in order to create additional availability under the
Revolving Portion, (ii) proceeds in excess of the LIHTC Advanced Amount with
respect to any individual Outstanding LIHTC Investment may be used by Centerline
Investor LP in order to make additional LIHTC Investments or by CHC or its
Subsidiaries for Working Capital Purposes, and (iii) any remaining proceeds
shall be applied to reduce the outstanding principal balance of the Termed Out
Revolver and the Revolving Credit Limit; (e) agree that proceeds from the sale
of LIHTC Investments not included among the Outstanding LIHTC Investments or the
V Deals, but not in excess of the LIHTC Advanced Amount with respect to any
individual LIHTC Investment, shall be applied to reduce the outstanding
principal balance of the Revolving Portion in order to create additional
availability under the Revolving Portion, and any additional proceeds may be
used by CHC or its Subsidiaries for Working Capital Purposes; (f) agree that to
the extent proceeds to be applied in this section to reduce the outstanding
principal balance of the Revolving Portion exceed such balance, the excess shall
be available to the Borrowers for Working Capital Purposes; and (g) agree, for
the avoidance of doubt, that the Agent will release its liens on LIHTC
Investments in accordance with the Security Documents.”
 
 

--------------------------------------------------------------------------------


 
(c)           Amendment to Section 10.19.  Section 10.19 of the Loan Agreement
is hereby amended by adding the following after the last sentence of such
section: “All investments by CHC and its Subsidiaries in properties providing
low income housing tax credits shall be made solely by Centerline Investor LP
solely with funds borrowed hereunder that are available to be borrowed as part
of the Revolving Portion.”
 
Section 2.        Representations and Warranties.  The Borrowers and Guarantors,
jointly and severally, represent and warrant to the Lenders, the Issuing Bank
and the Administrative Agent as of the date of this Amendment that: (a) no
Default is in existence on the date hereof, or will result from the execution
and delivery of this Amendment or the consummation of any transactions
contemplated hereby; (b) each of the representations and warranties of the
Borrowers and the Guarantors in the Loan Agreement and the other Loan Documents
is true and correct in all material respects on the effective date of this
Amendment (except for representations and warranties limited as to time or with
respect to a specific event, which representations and warranties shall continue
to be limited to such time or event; and (c) this Amendment and the Loan
Agreement are legal, valid and binding agreements of the Borrowers and the
Guarantors and are enforceable against them in accordance with their terms.
 
Section 3.         Ratification.  Except as hereby amended, the Loan Agreement,
all other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or of any covenant, term or provision of the Loan Agreement or the other Loan
Documents.  In furtherance of the foregoing ratification, by executing this
Amendment in the spaces provided below, each of the Guarantors, on a joint and
several basis, hereby absolutely and unconditionally (a) reaffirms its
obligations under the Guaranties, and (b) absolutely and unconditionally
consents to (i) the execution and delivery by the Borrowers of this Amendment,
(ii) the continued implementation and consummation of arrangements and
transactions contemplated by the Loan Agreement (including, without limitation,
as amended or waived hereby) and the other Loan Documents, and (iii) the
performance and observance by each Borrower and each Guarantor of all of its
respective agreements, covenants, duties and obligations under the Loan
Agreement (including, without limitation, as amended hereby) and the other Loan
Documents.
 
Section 4.          Conditions Precedent.  The agreements set forth in this
Amendment are conditional and this Amendment shall not be effective until
receipt by the Administrative Agent of a fully-executed counterpart of this
Amendment.
 
 

--------------------------------------------------------------------------------


 
Section 5.         Counterparts.  This Amendment may be executed and delivered
in any number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.  Any counterpart delivered by
facsimile or by other electronic method of transmission shall be deemed an
original signature thereto.
 
Section 6.          Amendment as Loan Document.  Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Loan Agreement.
 
Section 7.          GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE
A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).
 
Section 8.          Successors and Assigns.  This Amendment shall be binding
upon each of the Borrowers, the Guarantors, the Lenders, the Issuing Bank, the
Administrative Agent, the Agents and their respective successors and assigns,
and shall inure to the benefit of each such Person and their permitted
successors and assigns.
 
Section 9.           Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
Section 10.         Expenses.  Each Borrower jointly and severally agrees to
promptly reimburse the Administrative Agent for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, such Person
has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Amendment.
 
Section 11.        Integration.  This Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment.  Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
 
 

--------------------------------------------------------------------------------


 
Section 12.        Jury Trial Waiver.  THE BORROWERS, GUARANTORS, ADMINISTRATIVE
AGENT AND LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
FIRST AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, STRICT
LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers or representatives, all as of the date first
above written.




BORROWERS:
CENTERLINE HOLDING COMPANY
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
President & Chief Executive Officer
                   
CENTERLINE CAPITAL GROUP INC.
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
     



 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 

GUARANTORS:
CENTERLINE CAPITAL COMPANY LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
President
             
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
             
CENTERLINE/AC INVESTORS LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
             
CENTERLINE HOLDING TRUST
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
             
CENTERLINE INVESTORS I LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
             
CENTERLINE MANAGER LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer
             
CENTERLINE GUARANTEED MANAGER LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Executive Vice President



 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 



GUARANTORS (CONT.):
CENTERLINE REIT INC.
       
By:
/s/ Bryan Carr
   
Name:
Bryan Carr
   
Title:
Chief Financial Officer
             
CENTERLINE SERVICING INC.
       
By:
/s/ Bryan Carr
   
Name:
Bryan Carr
   
Title:
Chief Financial Officer
             
CENTERLINE FINANCE CORPORATION
       
By:
/s/ Bryan Carr
   
Name:
Bryan Carr
   
Title:
Treasurer
             
CENTERLINE INVESTOR LP LLC
       
By:
/s/ Andrew J. Weil
   
Name:
Andrew J. Weil
   
Title:
Chief Executive Officer
             
CENTERLINE INVESTOR LP II LLC
       
By:
/s/ Andrew J. Weil
   
Name:
Andrew J. Weil
   
Title:
Chief Executive Officer
             
CENTERLINE CREDIT MANAGEMENT LLC
       
By:
/s/ Nicholas A. C. Mumford
   
Name:
Nicholas A. C. Mumford
   
Title:
Executive Managing Director
             
CM INVESTOR LLC
       
By:
/s/ Marc D. Schnitzer
   
Name:
Marc D. Schnitzer
   
Title:
Chief Executive Officer



 
(Signatures continued on next page)
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1


Guarantors
 
1.           Centerline Investor LP,
2.           Centerline Investor LP II,
3.           CCC,
4.           CAHA,
5.           Centerline/AC,
6.           Holding Trust,
7.           Centerline Investors,
8.           Centerline REIT Inc.,
9.           Centerline Servicing Inc.,
10.         Centerline Finance Corporation,
11.         Credit Management,
12.         CM Investor LLC,
13.         Centerline Manager LLC
14.         Centerline Guaranteed Manager LLC



 
 

--------------------------------------------------------------------------------

 

Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


BANK OF AMERICA, N.A.
 
By:
/s/ John F. Simon
Name:
John F. Simon
Title:
Senior Vice President





Representing 39.503604519% of all Term Loans outstanding, all Revolving
Exposure, unused Revolving Loan Commitments and unused Term Loan Commitments 



 
 

--------------------------------------------------------------------------------

 



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


MLBUSA Community Development Corp.
 
By:
/s/ Amy Brusiloff
Name:
Amy Brusiloff
Title:
Director





Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments 





 
 

--------------------------------------------------------------------------------

 





Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


MORTGAN STANLEY BANK, N.A.
 
By:
/s/ Melissa James
Name:
Melissa James
Title:
Authorized Signatory





Representing 16.33% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments 





 
 

--------------------------------------------------------------------------------

 



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


CIBC,Inc.
 
By:
/s/ Robert Novak
Name:
Robert Novak
Title:
Authorized Signatory





Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments 





 
 

--------------------------------------------------------------------------------

 



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


Citicorp USA
 
By:
/s/ William T. Cahill
Name:
William T. Cahill
Title:
Vice-President





Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments 









 
 

--------------------------------------------------------------------------------

 



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby, amending that certain
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 19, 2008 by and among Centerline Holding Company and Centerline Capital
Group Inc. as the Borrowers, the Guarantors described therein, the Lenders
described therein, and Bank of America, N.A., as Administrative Agent and
Issuing Bank, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.


[Comerica Bank]
 
By:
/s/ Sarah R. West
Name:
Sarah R. West
Title:
Vice President





Representing 3.37% of all Term Loans outstanding, all Revolving Exposure, unused
Revolving Loan Commitments and unused Term Loan Commitments 



